               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GENIS JAMONTE WILSON,

                        Plaintiff,
                                                    Case No. 18-CV-2031-JPS-JPS
 v.

 MILWAUKEE COUNTY JAIL,
 RICHARD SCHMIDT, JOSEPH                                             ORDER
 WALL, and SCOTT F. ANDERSON,

                        Defendants.


       On December 28, 2018, Plaintiff filed his complaint in this case.

(Docket #1). That same day, the Clerk of the Court sent him a letter

requesting that he either 1) pay the $400.00 filing fee, or 2) file a motion for

leave to proceed in forma pauperis (a copy of the form motion was provided

with the letter). (Docket #2). If he chose the second option, Plaintiff was also

required to provide a certified copy of his prisoner trust account statement

for the past six months. Id. The Clerk asked that Plaintiff provide those

items within twenty-one days. Id. That time has now passed and Plaintiff

has not complied with the Clerk’s requests. The Court will, therefore, order

that Plaintiff comply with the Clerk’s letter within fourteen (14) days from

the date of this Order. If he does not, this action will be dismissed for his

failure to prosecute it. Civ. L. R. 41(c).

       Accordingly,

       IT IS ORDERED that within fourteen (14) days from the date of this

Order, Plaintiff shall either 1) pay the $400.00 filing fee owed in this matter,

or 2) file a motion for leave to proceed in forma pauperis. If Plaintiff chooses
the second option, he must also provide a certified copy of his prisoner trust

account statement for the past six months.

       Dated at Milwaukee, Wisconsin, this 22nd day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
